Case 8:18-cv-02869-VMC-CPT Document 134-1 Filed 10/22/19 Page 1 of 2 PageID 2754



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION


  THE HURRY FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

          Plaintiffs,

  v.                                                              Case No. 8:18-cv-02869-VMC-CPT

  CHRISTOPHER FRANKEL,

          Defendant.
                                                      /

  CHRISTOPHER L. FRANKEL,

          Counter-claimant,
  v.

  CAYMAN SECURITIES CLEARING
  AND TRADING LTD; THE HURRY
  FAMILY REVOCABLE TRUST;
  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION; and ALPINE SECURITIES
  CORPORATION,

          Counter-defendants.
                                                      /

         INDEX OF EXHIBITS TO FRANKEL’S REQUEST FOR JUDICIAL NOTICE

       Exhibit                                            Title
         A          Permanent Injunction and Final Judgment Against Alpine Securities
                    Corporation (Doc 241) in case no. 17-cv-4179-DLC (S.D.N.Y., October 9,
                    2019)
         B          Memorandum of Law in Support of Emergency Motion by Defendant-
                    Appellant [Alpine] for Stay Pending Appeal (Doc 17-2) in U.S. Securities and
                    Exchange Commission v. Alpine Securities Corp., Case no. 19-3272 (2d Cir.,
                    October 10, 2019)




                                                                                       6CD8038.DOCX
Case 8:18-cv-02869-VMC-CPT Document 134-1 Filed 10/22/19 Page 2 of 2 PageID 2755



    Exhibit                                       Title
      C        Declaration of Maranda Fritz in Support of Defendant-Appellant’s Emergency
               Motion for a Stay Pending Appeal (Doc 17-4)
       D       Declaration of Christopher Doubek (Doc 17-4)




                                                                               6CD8038.DOCX
